EXHIBIT Interest Purchase Agreement This Interest Purchase Agreement is entered into on May 27, 2008,to be effective as of March 31, 2008 (the “Effective Date”), and is by and among Sentient USA Resources Fund, L.P., a Delaware limited partnership (“Sentient LP”), Sentient Global Resources Fund III, LP (“Fund III”), AmerAlia, Inc., a Utah corporation (“AmerAlia”), Natural Soda, Inc., a Colorado corporation (“Soda”) and Natural Soda Holdings, Inc., a Colorado corporation (“Holdings”). R E C I T A L S WHEREAS, Holdings has issued Secured Series A 10% Debentures Due September 30, 2005 (“Series A Debentures” or a “Series A Debenture”) in a total principal amount of approximately $10,125,000, plus accrued interest thereon, owned by Sentient L.P. ($5,750,000 principal amount) and AmerAlia ($4,375,000 principal amount); WHEREAS, AmerAlia wishes to raise funds so that AmerAlia can pay interest to the holders of some of its interest bearing debt and Sentient LP is entitled to receive interest at the same time as AmerAlia; WHEREAS, pursuant to the terms of the Series A Debentures, as of March 31, 2008, (i) AmerAlia owns the right to receiveOne Million Four Hundred Six Thousand Eight Hundred Seventy Five and no/100 Dollars ($1,406,875.00) of accrued interest plus interest accruing thereon from Holdings pursuant to the Series A Debentures owned by AmerAlia (the “AmerAlia Series A Interest”) and (ii) Sentient LP ownsthe right to Two Million Seventy Six Thousand Three Hundred Thirty Four and 20/100 Dollars ($2,076,334.20) of accrued interest plus interest accruing thereon from Holdings pursuant to the Series A Debentures owned by Sentient LP (the “Sentient LP Series A Interest”); and WHEREAS, Fund III is willing to purchase (i) the AmerAlia Series A Interest, and (ii) the Sentient LP Series A Interest, on the terms set forth below. NOW, THEREFORE, in consideration of the foregoing premises, the representations, covenants and conditions contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
